I concur, but shall add a word on the question whether the evidence offered in support of the third defense should have been excluded on the ground that it tended to vary the terms of the note contrary to the parol evidence rule. If it be conceded that section 16 of the Uniform Negotiable Instruments Act does not alter the rule of the common law (see Bushnell v. Elkins, 34 Wyo. 495,245 P. 304, 51 A.L.R. 13) excluding parol evidence to vary a written agreement, it does not follow that the evidence was inadmissible. It seems that the substance of the pleaded defense was that the note was discharged when plaintiff's husband acquired an interest in the partnership business pursuant to an oral agreement to accept that interest in satisfaction of the debt evidenced by the note. It is permissible at common law to prove such an executed oral agreement though it was made contemporaneously with the giving of the note. This is shown by some of the cases cited above in the opinion by the Chief Justice. Many other similar cases are reviewed in Richards v. Hodges, 164 N.C. 183, 80 S.E. 439. *Page 243